DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are allowed.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

As to claim 1, the closest prior art of record, Helfan (U.S. PG Pub. 2011/0055036) fails to teach or suggest, either alone or in combination create a customer energy profile comprising an energy consumption pattern for each of the multiplicity of service points,
send a first load control event to at least one service point in response to an energy reduction request including a target energy savings, generate a Power Supply Value (PSV) for each of the multiplicity of controllable energy consuming devices at each service point based on the customer energy profile for each service point, wherein the PSV is a determined monetary value or an electrical power flow value based on an equivalent measurement and verification of a reduction in consumed power by each of the multiplicity of controllable energy consuming devices, wherein the equivalent measurement and verification of the reduction in consumed power is a measurement and verification of curtailment as supply, in units of electrical power flow, accepted by governing entities for awarding customers supply equivalence, and determine an energy savings at the at least one service point based on the PSV for each of the multiplicity of controllable energy consuming devices at the at least one service point, in combination with other elements and features within the claimed invention.

As to claim 14, the closest prior art of record, Helfan (U.S. PG Pub. 2011/0055036) fails to teach or suggest, either alone or in combination, generate a Power Supply Value (PSV) for each of the multiplicity of controllable energy consuming devices at each service point based on each customer energy profile for each service point, wherein the PSV is based on an equivalent measurement and verification of a reduction in consumed power by each of the multiplicity of controllable energy consuming devices, wherein the equivalent measurement and verification of the reduction in consumed power is a measurement and verification of curtailment as supply, in units of electrical power flow, accepted by governing entities for awarding customers supply equivalence, and determine an energy savings at the at least one service point based on the PSV for each of the multiplicity of controllable energy consuming devices at the at least one service point, in combination with other elements and features within the claimed invention.

As to claim 18, the closest prior art of record, Helfan (U.S. PG Pub. 2011/0055036) fails to teach or suggest, either alone or in combination, generate a Power Supply Value (PSV) for each of the multiplicity of controllable energy consuming devices at each service point based on each customer energy profile for each service point, wherein the PSV is a determined monetary value or an electrical power flow value based on an equivalent measurement and verification of a reduction in consumed power by each of the multiplicity of controllable energy consuming devices, wherein the equivalent measurement and verification of the reduction in consumed power is a measurement and verification of curtailment as a supply, in units of electrical power flow, accepted by governing entities for awarding customers supply equivalence, calculate an energy savings at the at least one service point based on the PSV for each of the multiplicity of controllable energy consuming devices at the at least one service point, and determine the energy savings is at least equal to the target energy savings; wherein the database is operable to store the multiplicity of customer energy profiles and energy data resulting from the load control event, in combination with other elements and features within the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119